—In an action to foreclose on a mortgage, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Orange County (Slobod, J.), dated November 30, 1999, as, upon reargument, adhered to its original determination, after a nonjury trial, which was in favor of the plaintiff and against him,
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s contentions are either not properly before this Court or are without merit. Santucci, J. P., S. Miller, Florio and Schmidt, JJ., concur.